IN THE SUPREME COURT OF THE STATE OF DELAWARE

DARREL PAGE,                         §
                                     §
      Defendant Below,               §   No. 514, 2014
      Appellant,                     §
                                     §
      v.                             §   Court Below—Superior Court
                                     §   of the State of Delaware,
STATE OF DELAWARE,                   §   in and for New Castle County
                                     §   Cr. ID No. 9911016961
      Plaintiff Below,               §
      Appellee.                      §

                         Submitted: January 2, 2015
                         Decided: January 29, 2015

Before HOLLAND, VALIHURA, and VAUGHN, Justices.

                                  ORDER

      This 29th day of January 2015, after careful consideration of the opening

brief, the motion to affirm, and the record below, we find it manifest that the

judgment below should be affirmed on the basis of the Superior Court’s well-

reasoned opinion and order dated August 27, 2014. The Superior Court did not err

in concluding that the appellant’s fourth motion for postconviction relief was

procedurally barred under Superior Court Criminal Rule 61(i) and that the

appellant had failed to overcome the procedural hurdles.      To the extent the

appellant raises a new claim in his opening brief based upon the alleged omission
of court records in his first conviction proceedings, he did not raise this claim in

his fourth postconviction motion and we decline to review it.1

          We also note that this is the appellant’s fourth postconviction motion. We

will not continue to invest scare judicial resources to address untimely claims. We

encourage the appellant to be mindful of Superior Court Criminal Rule 61(j). 2

          NOW, THEREFORE, IT IS ORDERED that the motion to affirm is

GRANTED and the judgment of the Superior Court is AFFIRMED.



                                             BY THE COURT:



                                             /s/ Karen L. Valihura
                                                    Justice




1
    Supr. Ct. R. 8.
2
 Super. Ct. Crim. R. 61(j) (“If a motion is denied, the state may move for an order requiring the
movant to reimburse the state for costs and expenses paid for the movant from public funds.”).

                                                2